DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.       Claims 12-13 have been amended, claims 1-5, 8-10 have been withdrawn, claims 6-7, 11, have been cancelled, new claim 21 has been added, and claims 1-5, 8-10, 12-21 are pending as amended on 06/28/22.  
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 06/28/22. In particular, claim 12 has been amended to include feature “amine corrosion inhibitor, where the amine corrosion inhibitor comprise” and delete feature “tetraethylenepentamine (TEPA), pentaethylenehexamine (PEHA).” Now, the scope of independent claim 12 and the claims depends from claim 12 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
7.         Applicant's amendment filed on 06/28/22, has been fully considered and entered. 

Response to Arguments
8.         Applicant's arguments with respect to rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 06/28/22, have been fully considered but are moot in view of amendment. Previous rejection has been withdrawn.
9.         Applicant's arguments with respect to rejection of claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph filed on 06/28/22, have been fully considered but are moot in view of amendment. Previous rejection has been withdrawn.
10.         Applicant's arguments with respect to rejection of claims 12-14, 16-17, 19-20 under 35 U.S.C. 103 as being unpatentable over Nelson (US 9617461) in view of Meng (US 2021/0253938), claim 15 under 35 U.S.C. 103 as being unpatentable over Nelson in view of Meng and Ravi (US 2004/0171499), and claim 18 under 35 U.S.C. 103 as being unpatentable over Nelson in view of Meng and Chatterji (US 2013/0231416) filed on 06/28/22, have been fully considered but are moot in view of amendment. Previous rejection has been withdrawn.

Claim Rejections - 35 USC § 103
11.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.        Claims 12-14, 16-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 9617461) in view of Heuer (US 2003/0152479).
           Regarding claims 12-14, 17, Nelson discloses a well cementing composition comprising cement precursor such as Class G cement, water additive and one or more polyethylene polyamine corrosion inhibitor compound such as tetraethylenepentamine, pentaethylenehexamine and triethylenetetramaine (column 3, lines 27-30, table 1), wherein the cement slurry prepared at solid (cement) volume (water additive) fraction of 0.59 to 0.61 (column 5, lines 9-14), fall into instant claim range of from 10 to 70 wt% cement precursor based on cement composition and from 5 to 70 wt% water based on cement composition. Nelson further discloses polyethylene polyamine compound in amount of between about 0.2 L/tonne and 5 L/tonne of cement slurry (column 3, lines 59-60). The amount of polyethylene polyamine compound, e.g. tetraethylenepentamine (density ~1) and average of 0.60 fraction ((0.59+0.61)/2) results in 0.033 to 0.83 % BWOC, overlapping instant claim range of from 0.1 % BWOC to 60 % BWOC. 
          A prima facie case of obviousness exists for the cement composition, Nelson discloses polyethylene polyamine compound such as tetraethylenepentamine in amount of between about 0.2 L/tonne and 5 L/tonne of cement slurry, overlapping the requirement of claim 12. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
      Nelson does not disclose polyethylene polyamine comprises tetraethylene-pentamine (TEPA), pentaethylenehexamine (PEHA), hexaethyleneheptamine (HEHA), and one or more polyethylene polyamines having molecular weights greater than a molecular weight of hexaethyleneheptamine.
           However, Heuer discloses a corrosion inhibitor polyethylene polyamine of formula: NH2-CH2-CH2-[NH-CH2-CH2]n-NH2, wherein n is 0 or integer from 1-300 (para [0002], [0025]-[0026]) read on instant claim 14 polyethylene polyamine. Polyethylene polyamine in Nelson and Heuer are pertinent to the corrosion inhibition.
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Nelson with the aforementioned teachings of Heuer to provide a composition comprising polyethylene polyamine of formula: NH2-CH2-CH2-[NH-CH2-CH2]n-NH2, wherein n is 0 or integer from 1-300 in order to use such composition for the inhibition of the corrosion. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, polyethylene polyamine corrosion inhibitor for inhibiting the corrosion. Absent evidence to the contrary, one of ordinary skill would have reasonable basis to expect that the corrosion inhibitor polyethylene polyamine of Heuer would be effective in the composition of Nelson.        
         In claim 12, the recitation “a corrosion inhibiting cement composition for reducing corrosion of wellbore casings” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 12 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. 
          Regarding claim 16, Nelson discloses cement retarder in amount of from 0.1% to 1.5 % BWOB (column 4, lines 7-10), fall into instant claim range of from greater than 0 % to less than or equal to 10 % BWOC.
        Regarding claim 19, since the claimed cementing composition is obvious over prior arts, the properties, e.g. the cure time of the cementing composition would necessarily be the same as claimed.  If there is any difference between the product of prior arts and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
          Regarding claim 20, Nelson discloses a thickening time of 9 hours and 17 minutes (table 1) fall into instant claim range of from 0.5 to 12 hours.
           Regarding claim 21, Nelson discloses 0.033 to 0.83 % BWOC amine corrosion inhibitor (column 3, lines 50-62, column 5, lines 9-14; please See claim 1 above for calculation). Nelson does not disclose claimed range from 0.95 to 60 % BWOC amine corrosion inhibitor. The claimed range and the prior art range do not overlap but
are close enough such that one skilled in the art would have expected them to have the same properties.” In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
14.       Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Heuer as applied to claim 12 above, and further in view of Ravi (US 2004/0171499).
           Nelson includes features of claim 12 above.
           Regarding claim 15, Nelson does not disclose from 10 percent BWOC to 150 percent BWOC weighting agent.
            However, Ravi discloses a well cementing composition comprising weighting agent in an amount of 24 % BWOC (para [0010], [0030])
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Nelson with the aforementioned teachings of Ravi to provide a cementing composition weighting agent in an amount of 24 % BWOC in order to use such fluid in the wellbore cementing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
15.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Heuer as applied to claim 12 above, and further in view of Chatterji (US 2013/0231416).
           Nelson includes features of claim 12 above.
           Regarding claim 18, Nelson discloses extender and defoamer (column 4, lines 37-39), wherein defoamer is present in an amount of 4.2 L/tonne (column 4, lines 63-64), fall into instant claim range of greater than 0 % to less than or equal to 5 % BWOC. Nelson does not disclose from greater than 0 percent BWOC to less than or equal to 10 percent BWOC expansion additive; from greater than 0 percent BWOC to less than or equal to 10 percent BWOC latex; and from greater than 0 percent BWOC to less than or equal to 10 percent BWOC latex stabilizer.
            However, Chatterji discloses a well cementing composition comprising lime expansion additive in an amount of 10 BWOC, latex in an amount of 2 gal/sk, and latex stabilizer in an amount of 0.2 gal/sk (para [0013], table 1, example 1), fall into instant claim range of greater than 0 percent BWOC to less than or equal to 10 percent BWOC expansion additive; from greater than 0 percent BWOC to less than or equal to 10 percent BWOC latex; and from greater than 0 percent BWOC to less than or equal to 10 percent BWOC latex stabilizer. 
            At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Nelson with the aforementioned teachings of Chatterji to provide a cementing composition comprising lime expansion additive in an amount of 10 BWOC, latex in an amount of 2 gal/sk, and latex stabilizer in an amount of 0.2 gal/sk in order to use such fluid in the wellbore cementing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 

Conclusion
16.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766